         Case 1:13-cr-00476-LAP Document 181 Filed 09/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY CLEMENCE SMEINS,

                    Petitioner,
                                                16-CV-2817 (LAP)
          -against-                             13-CR-0476 (LAP)

UNITED STATES OF AMERICA,                              ORDER

                    Respondent.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    In light of the Court’s order resolving Mr. Smein’s motion

for return of property in the criminal case (dkt. no. 53 in 13-

CR-476), the Clerk of the Court shall mark this companion civil

case closed and all pending motions denied as moot.

SO ORDERED.

Dated:     September 30, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
